IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


PAULA L. STILLMAN, M.D.,                 : No. 92 EAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
TEMPLE UNIVERSITY HEALTH SYSTEM          :
AND TEMPLE UNIVERSITY HOSPITAL,          :
INC.,                                    :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.